GIVAN, Justice,
dissenting.
I respectfully dissent from the majority opinion in this case and for the sake of brevity would refer the reader to my dissenting opinion in Citizens Action Coalition of Indiana, Inc. v. Northern Indiana Public Service Company (1985), Ind., 485 N.E.2d 610, cert. denied, 476 U.S. 1137, 106 S.Ct. 2239, 90 L.Ed.2d 687. My dissenting opinion begins on page 619. I would point out to the reader that I also joined Justice Prentice in his dissenting opinion which begins at page 621.
I also dissented in Northern Indiana Public Service Company v. Citizens Actions Coalition of Indiana, Inc. (1986), Ind., 493 N.E.2d 762. My dissenting opinion begins at page 764. I hold fast to the views stated in my dissenting opinions and in the dissenting opinion written by Justice Prentice.